Citation Nr: 1618716	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-06 310	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Entitlement to service connection for residuals of a fractured right arm.

2.  Entitlement to service connection for gastritis with gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

The Veteran


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on continuous active duty from December 1978 to March 1989.  See DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

At the Board hearing, the Veteran referenced a right wrist condition.  The Board wishes to clarify that the Veteran's claim for service connection for a right wrist condition was recently denied by an October 2015 rating decision.  The Veteran has not yet filed a notice of disagreement, although the Board notes that the Veteran has one-year from the issuance of the October 2015 rating decision to file a notice of disagreement before that decision becomes final.  See 38 U.S.C.A. § 7105(b) (West 2014).  Therefore, the right wrist claim is not presently before the Board.  However, the Veteran is free to file a timely notice of disagreement if he chooses to do so (see new Form 21-0958).

Recently, some VA treatment records and VA examination reports were added to the claims file after the issuance of the Statement of the Case (SOC) in December 2013.  In response to a notice letter, the Veteran expressed that he did not waive consideration of the evidence by the agency of original jurisdiction (AOJ), and would rather have the case remanded to the AOJ.  However, the Board notes that the new evidence in the claims file does not include any evidence relevant to the claim for service connection for residuals of a right arm fracture (i.e., it reflects no treatment or findings relating to any residuals of a right arm fracture or any other right arm condition).  Therefore, a remand of the claim for service connection for residuals of a right arm fracture is not required, and the Board may proceed with a decision on that claim at this time.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran has filed a motion to advance his appeal on the docket (AOD) due to homelessness and financial hardship, and the Board acknowledges the statements he submitted from two family members in support of his motion attesting to his homelessness.  Appeals are generally considered in docket number order, but may be advanced on the docket for sufficient cause, which may include advanced age, serious illness, severe financial hardship, or administrative error resulting in a significant delay.  38 U.S.C. § 7107(a) (West 2014); 38 C.F.R. § 20.900(c) (2015).  The Board finds that sufficient cause has been shown due to severe financial hardship, and the motion to advance the case on the docket is granted.  

Accordingly, please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for gastritis with GERD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have any residuals of a right arm fracture, or any other right arm disability.


CONCLUSION OF LAW  

A right arm disability, including residuals of a right arm fracture, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for residuals of a right arm fracture, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that a March 2012 notice letter (see Virtual VA) fully satisfied the duty to notify provisions.  The March 2012 VCAA letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are associated with the claims file.  The Veteran has not identified any outstanding records for VA to obtain relating to his right arm claim.

VA's duty to assist generally includes the duty to provide a VA examination when the evidence shows (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran was not provided with a VA examination relating to his claimed right arm condition.  However, the Board finds there was no duty to provide a VA examination because, as explained below, there is no evidence of a current disability, and there is no evidence of any injury or treatment in service; therefore, the threshold requirements triggering the duty to provide a VA examination have not been met.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537.

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran served on continuous active duty from December 1968 to March 1989.  He claims that he has residuals of a right arm fracture that he incurred in service.

The Veteran's VA treatment records in the claims file do not reflect any diagnosis of or treatment for any right arm condition.  The Board adds that the Veteran's service treatment records do not show any right arm fracture injury, or any other right arm complaints or treatment.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran has any current residuals of a right arm fracture or any other right arm disability.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of any residuals of a right arm fracture or any other right arm disability, there may be no service connection.  See id.

The Board acknowledges that the Veteran testified at the Board hearing that he injured his right wrist in service.  However, as explained in the introduction above, the Veteran's claim for service connection for a right wrist condition is not presently before the Board.

Therefore, in summary, having found no current right arm disability, the Board concludes that service connection for a right arm condition is not warranted.  The preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a right arm fracture is denied.


REMAND

The Veteran also claims entitlement to service connection for gastritis with gastroesophageal reflux disease (GERD).  He testified at the Board hearing that on one occasion in service, gasoline from a pump line accidentally splashed on his face and that he swallowed gasoline as a result.

As an initial matter, the Board acknowledges that the Veteran's VA treatment records reflect he has been followed for diagnosed GERD.  Also, consistent with his testimony, March 1984 service treatment records reflect that the Veteran was treated at the USAF hospital (Luke) for nausea and vomiting after accidental ingestion of gasoline, and that he was diagnosed with gastritis secondary to gasoline ingestion.  Later, a January 1989 service treatment records shows diagnosed acute gastroenteritis (AGE).

In addition, an earlier February 1981 record reflects diagnosed enteritis based on his complaints of loose stools, nausea, and vomiting.  An August 1983 record shows the Veteran complained of abdominal pain and nausea and was diagnosed with prostatitis versus a urinary tract infection.  An August 1988 record shows he complained of headaches with nausea and vomiting, albeit noted as two weeks after his head hit a windshield in an automobile accident.

The Veteran was afforded a VA examination in January 2013.  The VA examiner noted the Veteran's history in service of gastritis due to accidental gasoline ingestion, and the Veteran's post-service history of diagnosed GERD, but essentially noted he could not provide an etiological opinion without resorting to mere speculation, without providing any further rationale.  Therefore, unfortunately, this matter should be remanded to obtain a VA medical opinion to clarify whether the Veteran's GERD is related to his active service, including but not limited to the incident involving accidental ingestion of gasoline in March 1984.

In addition, in October 2015, the Veteran identified treatment for several listed conditions, including his GERD, at the Northern California VA health system (Sacramento) from January 1983 to February 1983, the Northern Arizona VA health system from April 1987 to April 1989.  None of these records, however, have been associated with the claims file, although the Board acknowledges a recent request by the RO for the Northern California records .  Therefore, on remand, all of the Veteran's outstanding treatment records from the Northern California and Northern Arizona VA health system records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Associate with the claims file all of the Veteran's VA treatment records from the Northern California VA health system (Sacramento) dated from January 1983 to February 1983, and from the Northern Arizona VA health system dated from April 1987 to April 1989.

If the records are found to be unavailable, this should be noted in the claims file, and the Veteran should be notified of such.

2.  After the above development has been completed, obtain a new VA medical opinion to clarify whether the Veteran's gastritis or GERD is "at least as likely as not" related to his active service, particularly the documented gasoline ingestion incident in service in March 1984.  The complete claims folder must be provided to the examiner for review, including a copy of this Board decision and remand, and the examiner must note that the claims folder has been reviewed in the report.

Please also ask the VA examiner to clarify whether the Veteran has a current gastritis condition.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner determines that such an opinion cannot be provided without resort to speculation, the examiner must provide a full rationale as to why such an opinion cannot be offered.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	MICHAEL A. PAPPAS
	Veterans Law Judge, Board of Veterans' Appeals


